Case: 19-40081      Document: 00515090390         Page: 1    Date Filed: 08/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40081                          August 23, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
Consolidated with: 19-40082

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO HUERTA-CARDENAS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:15-CR-832-2
                            USDC No. 1:18-CR-776-1


Before DENNIS, OWEN, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alejandro Huerta-
Cardenas has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Huerta-Cardenas has not filed a response. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40081    Document: 00515090390     Page: 2   Date Filed: 08/23/2019


                                 No. 19-40081
                               c/w No. 19-40082

reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                       2